Citation Nr: 1717168	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to July 2001 in the Persian Gulf, with additional active duty for training and inactive duty for training in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2013 and November 2015 decisions, the Board remanded the case for additional development, which has been completed.  The RO granted entitlement to a 70 percent disability rating for the Veteran's service-connected PTSD, effective December 4, 2006.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This matter has since been returned to the Board for appellate review.  

In the Board's March 2013 and November 2015 decisions, the Board also remanded the issue of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU).  Following the Board's remand, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective December 8, 2009.  This constitutes a full grant with regard to the issue of entitlement to a TDIU and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in June 2008, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, all available service and VA treatment records have been identified and associated with the record.  In support of his claim, the Veteran has submitted private medical records as well as personal lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA afforded the Veteran VA examinations in May 2008, August 2014, and June 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's PTSD in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinion supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in June 2016.  38 C.F.R. § 3.327(a)(2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD was assigned an initial evaluation of 70 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In January 2007, the Veteran had a private mental status evaluation.  He was age appropriate, autonomous, and pleasant.  His mood was euthymic and his affect was expressed in full and appropriate range.  He had good eye contact and self-esteem.  He responded to instructions and positive criticism well.  The content of his communication was age appropriate.  His thoughts were logical, organized and goal directed.  He exhibited a good confidence level in his own abilities and used problem solving strategies for task completion.  His motor activity was within normal limits.  Overall, he was cooperative, motivated, verbally responsive, attempted all tasks and worked diligently.  His contact with reality was good and he  did not show any unusual or bizarre behaviors.  He denied visual or auditory hallucinations, delusions, persecutions, obsessions, thoughts of being controlled by others, unusual powers, worthlessness, weight gain, weight loss, and suicidal or homicidal ideations.  He did not appear to be engaging in any exaggeration or minimization of symptomology.  The examiner assigned a GAF Score of 60.  See January 2007 Social Security Administration medical treatment records.

Over a year later, in early May 2008, the Veteran received a comprehensive mental health evaluation.  He reported that he was deployed to the Gulf Conflict in 1990 -1991, as detailed below.  He was experiencing problems with his nerves.  He was anxious, tense, and in a depressed mood.  He was experiencing difficulty sleeping, night sweats and nightmares.  He reported that things had worsened in the last year.  

At the evaluation, the Veteran presented in casual dress and was able to ambulate adequately although his breathing was noticeable.  He was cooperative and oriented to time, person, and place.  His speech was fluent.  He exhibited an anxious mood and his affective range was agitated.  His ability to concentrate and attend was within normal limits.  There were no signs of thought disorder or impaired information processing.  Thought content was normative without significant ruminations or obsessionality.  He denied having any delusions or hallucinations and none were evident during the evaluation.  His level of insight was adequate and his judgment was good.  In terms of his cognitive status, he appeared to be functioning within normal limits.  He recalled three traumatic events that involved death and serious injury during his deployment to the Gulf Conflict from 1990 to 1991.  He endorsed low mood, anhedonia, changes in appetite, fatigue, difficulty concentrating, irritability, loss of self-confidence, and feelings of intense fear, helplessness, worthlessness, hopelessness, guilt, hurt and anger.  He also stated that he had emotional reactions when exposed to situations that triggered traumatic memories.  He avoided thoughts and feelings related to traumatic events and stated that he had less interest in activities that he used to consider pleasurable and attributed some of this to a decline in his physical health.  He reported that he was emotionally numb and detached from others.  He had a sense of foreshortened future with no prediction of longevity.  He reported hypervigilance such as looking for exits and checking his locks.  He stated that his symptoms described above had persisted for more than one year and had impaired his social functioning but not his occupational functioning given that he was retired.  Despite having suicidal ideation, he denied any past suicide attempts or any current suicide intent or plan.  Similarly, he denied any homicidal intentions or plans.  Although he had received some substance abuse treatment in the 1970s and had three beers per week in the past year, he denied any other substance abuse.   He was diagnosed with PTSD, major depressive disorder, and current dysthymia.  He was assigned a GAF Score of 50.  See May 2008 Addendum.

Thereafter, the Veteran was afforded a VA psychiatric examination in May 2008. 
At the examination, the Veteran was fully oriented to person, place, and time.  He had good eye contact.  At times, he was depressed and anxious.  There was no evidence of memory loss or impairment of thought process or communication.  He denied any delusions or hallucinations.  He noted some hyperreactivity to loud noises and occasional feelings of panic and shortness of breath when under stress.  He noted that at times he had difficulty falling asleep and recalled having profuse night sweats and nightmares of fighting.  Sometimes he flung his arms during his sleep and bruised his wife.  He indicated that he never took time off of work due to anxiety or depression.  However, after his retirement, the Veteran stated that he suffered from depression, anxiety, intrusive memories, low self-esteem, and occasional passive suicide wishes.  He had not received inpatient or outpatient psychiatric care and had no history of assaultiveness or suicide attempts.  He had no current suicidal ideation, plans or intent.  Obsessive or ritualistic behavior was not evident.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was an active Mason achieving the highest level of participation.  He and his wife regularly played a card game with several other couples.  

The VA examiner concluded that the Veteran met the DSM-IV symptoms of PTSD in that he experienced, witnessed or was confronted with events that involved actual or threatened death or serious injury or threats to the physical integrity of self or others.  The Veteran's response involved intense fear, helplessness or horror.  He had symptoms of re-experiencing by intrusive distressing recollections of the event and recurrent distressing dreams.  There were some persistent symptoms of increased arousal with difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response as well as a sense of a foreshortened future and a restricted range of affect.  The VA examiner concluded that the prognosis for improvement was guarded and the Veteran remained unemployed by virtue of retirement due to physical disability.  The VA examiner assigned a GAF Score of 55 with moderately severe impairment in social and occupational functioning.

In February 2009, the Veteran was afforded an additional mental status examination.  The Veteran commented on how small the room was and insisted on keeping the blinds open.  He made only fleeting eye contact and he jumped at any noise he heard in the corridor but declined to have the door partially opened.  He was evaluated as alert and oriented to person, place, time, and situation.  His mood and affect was anxious and depressed.  He was unable to speak more than a few words without stopping to breathe; however, his articulation was good.  He exhibited no alterations in thought processes or content.  He admitted having difficulty focusing and concentrating.  His insight was poor but he had no delusions or hallucinations.  He was diagnosed with PTSD, depression, and general anxiety and assigned a GAF Score of 55.  See February 2009 VA Psychiatry Consultation Note. 

By March 2009, a mental status examination revealed that Veteran felt more comfortable and less irritable.  In fact, his wife noted a big improvement in the Veteran.  By comparison to his February 2009 mental status examination results, the Veteran was neatly groomed and dressed.  His affect was constricted.  He was cooperative and had some eye contact.  He shifted his chair beside the window rather than with his back partly to the window.  His thought process was logical and forward thinking.  He denied suicidal or homicidal ideation.  He was capable of living in the community.  He spent most of his leisure time watching TV.  If he could tolerate sitting still, he would play cards more.  The examiner diagnosed anxiety exhibited by excessive worrying and PTSD that was symptomatic of avoidance of reminders, chronic anxiety, hypervigilance, irritability, agitation and assigned a GAF Score of 55.  See March 2009 VA Psychiatry Physician Note

Later in October 2009, the Veteran appeared anxious at his mental status examination but reported that he continued to have less anxiety.  See October 2009 VA Psychiatry E & M and VA Psychiatry Physician Notes.

By January 2010, the Veteran reported some anxiety related to current events however the mental status examination results were similar to 2009.  He was again diagnosed with PTSD and anxiety and was assigned a GAF Score of 58.  See January 2010 VA Psychiatry Physician Note.

The Veteran was afforded another VA examination in August 2014.  The VA examiner observed that the Veteran was pleasant, cooperative, alert and oriented to person, time, place, and object.  His speech was of normal volume, rate, and rhythm.  His mood was depressed and anxious with a somewhat blunted affect.  His thought process seemed clear and coherent.  There was no evidence of delusions or hallucinations.  He did not appear to be internally stimulated.  His memory seemed adequate and he was a good historian.  His insight and judgment were estimated to be good.  By comparison to May 2008 reports, the Veteran became tearful when recounting traumatic events. He stated that he shook when he was depressed, panicking, or stressed.  He acknowledged that he was easily startled, especially if somebody made a sudden move near him.  When he watched the news, he recalled traumatic events.  The Veteran's wife reported that after the Veteran returned from the Gulf, he was "short and edgy" and on the lookout for danger.  He struggled with sitting still and became dizzy after sitting for a long time.  The Veteran's wife stated that he did not talk much about his military experiences.  The Veteran's wife stated that he had some memory problems, such as forgetting people's names or forgetting songs he previously knew.  The Veteran's wife denied that she has ever heard him talking about suicide but she reported that sometimes he gets in a "dark mood."  However, the Veteran stated that he had experienced suicidal ideation and had a suicide plan eight years ago to drive his car off a cliff.  He denied any active suicidal ideation or intent and did not reference any homicidal ideation.  He reported that he retired as a cutter/grinder in 2002 after having worked for them for 34.5 years.  He described this as having been a general retirement, but that it was also due to health problems and difficulties getting along with his coworkers.  After he retired, the Veteran obtained a part-time job as a security guard for eight months but he quit for the same reason that he retired: due to "the young ones hollering and screaming" and because they wanted him to work on the weekends.  The Veteran reported that he had been married for 42 years and had an excellent relationship with his wife who was supportive and took care of the finances.  He reported that he had five children and five grandchildren with whom he had a close relationship.  He reported that he also had a dog.  In addition to the Masons, he stated that he belonged to the American Legion and the Veterans of Foreign Wars.  On a typical day, he liked to take a short walks with his dog and run errands.  

The August 2014 VA examiner opined that the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The VA examiner concluded that the Veteran's PTSD symptoms alone were not at a level of severity which would cause total occupational and/or social impairment or preclude him from securing and following substantially gainful employment.  The VA examiner explained that the Veteran retired after 34 years due to a physical disability (i.e., breathing problems diagnosed as COPD).  The Veteran did not seek treatment for a mental health issue until 2008, and subsequently participated in psychiatric medication management and supportive psychotherapy from March 2009 through June 2010.  March 2009 through June 2010 Notes indicated that he benefitted from treatment and did not require any further treatment, aside from taking Lorazepam once daily, which he had since discontinued.  There was no indication that he had sought any further mental health treatment.  Based on this examination, there was no compelling evidence of a significant increase in the severity of his symptoms since his last VA psychiatric examination in May 2008.

In June 2016, the Veteran was afforded an additional VA psychiatric examination.  
The Veteran had an amicable and cooperative manner.  He was appropriately oriented.  He presented information in a clear and coherent manner.  He demonstrated difficulties talking about and became tearful when discussing his in-service stressors.  The Veteran reported continued difficulties with anxious and nervous mood, trouble relaxing, distressing memories from in-service stressors, nightmares, psychological response to triggers, avoidance, persistent negative emotions, survivor's guilt, anhedonia, irritability, panic attacks, reckless or self-destructive behavior, feelings of worthlessness, and startle response to loud and unexpected noise.  He reported instances when he had suicidal ideations but did not have current suicidal ideations, plans, or attempts.  Additional symptoms attributed to the Veteran's PTSD diagnosis were depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran reported that his symptoms have persisted without remission since his last evaluation.  The VA examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran submitted a personal lay statement and statements from his wife. The Veteran asserted that he was extremely quiet for a few weeks after he returned from the Gulf War.  His wife stated that the Veteran was discouraged and depressed most of the time and had very low motivation.  His wife also recalled that he used to be active but now he was sick all of the time.  His nerves were shot.  He used to have an excellent memory but now he could not remember places, names, and events.  He experienced nightmares and night sweats and he would flail around in bed.  See Wife's lay statement from March 1997 and March 2001; see also Veteran's lay statement from December 2009.

In addition to the lay statements, noted above, the Veteran and his wife provided testimony at a December 2009 Decision Review Office hearing.  The Veteran contended that he was entitled to an initial evaluation of 100 percent due to the circumstances that he had experienced.  He also indicated that he awoke at the slightest sound and that he took medication for nerves and sleeping.  He stated that he had anxiety attacks when someone made him angry.  If he heard something on the news it would make him upset and he would start raving until his wife would ask him to "calm down."  His wife stated that the Veteran was better about controlling his temper and was never abusive at home.  She thought that the Veteran's psychiatry visits had helped.  During the hearing, the Veteran's wife recited a letter from a friend who worked in a crisis center.  The friend observed that after the Veteran returned from his deployment, the Veteran looked much older than he did when he left.  The friend also observed that the Veteran was depressed, withdrawn and quiet.  The friend stated that the Veteran was reluctant to talk much about deployment or anything else for that matter.  The friend was worried that the Veteran would possibly do something to himself.

The aforementioned evidence, lay and medical, reflects that the Veteran's PTSD was manifested by anxiety, depression, panic attacks, chronic sleep impairment, nightmares, intrusive thoughts, memory loss, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  These symptoms are consistent with the currently assigned 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. 

However, at no point during the period of the appeal, has the Veteran's service-connected PTSD been shown to have met the criteria for the higher rating of 100 percent.  The evidence does not show that the Veteran has had impairment in thought processes or communication.  Numerous medical records noted that his thought processes were logical and goal directed and that he was oriented to person, place, time, and object.  He also denied having any delusions or hallucinations.  Similarly, while the Veteran has expressed suicidal ideation, these thoughts did not appear to be persistent.  Homicidal ideas were not present.  Throughout his VA psychiatric treatment, the Veteran was observed to be neatly groomed and dressed and maintained minimal personal hygiene.  He did not exhibit any inappropriate behavior.  While the Veteran was socially isolated at work, he was married for a long period of time and interacted well with his wife, was an active member of social groups such as the Masons, and played cards with couples.  Thus, it appears that the Veteran was able to maintain some social and familial relationships.    Taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms described under 100 percent rating, the Board finds that a 100 percent rating is not warranted.

Importantly, the effects of the symptoms attributable to the Veteran's service-connected PTSD do not reflect total occupational and social impairment.  In that regard, the May 2008 VA examination report noted the Veteran's participation as an active Mason and that he and his wife regularly played a card game with several other couples.  The August 2014 VA examination report reflected that the Veteran had been married for 42 years and had an excellent relationship with his wife and that he had five children and five grandchildren with whom he had a close relationship.  

Furthermore, the GAF scores assigned during this period do not tend to support the assignment of disability rating in excess of 70 percent.  As indicated, the Veteran has been assigned GAF scores ranging from 50 to 60 during the course of the appeal period.  According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  Here, the majority of the scores assigned during the appeal period were in the mild to moderate range from 55 to 60 with one GAF score of 50.  Thus, the examiner assessments of the Veteran's overall psychological, social, and occupational functioning is reflective of moderate to severe symptomatology throughout the appeal period and this is consistent with the 70 percent rating assigned. 

Accordingly, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran and his wife as competent and credible evidence in support of the claim.  However, this evidence, in conjunction with medical evidence of record supports no higher than a 70 percent disability rating.   There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


